Fill in this information to identify the case:

Debtor Name    Hampstead Global, LLC

United States Bankruptcy Court for the : Southern District of New York


Case number:   19-22721-rdd
                                                                                                                     D   Check if this is an
                                                                                                                         amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                   12/17

Month:                April 2020                                                                Date report filed:    06/08/2020
                                                                                                                      MM / DD / YYYY

Line of business: _l_n_te_r_n_e_t________                                                       NAISC code:

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

                                             Adam Perzow
Responsible party:
                                             ~                   - ~-c.....-----
                                                                     - -., .q__ __ _
Original signature of responsible party

Printed name of responsible party            Adam Perzow


               1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                            Yes         No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate durinq the entire reportinq period?
                                                                                                                            [i::I       D         D
    2.   Do you plan to continue to operate the business next month?                                                        (0          D         D
    3.   Have you paid all of your bills on time?                                                                           (0          D         D
    4.   Did you pay your employees on time?                                                                                D           D         ~

    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                    D           D         ~

    6.   Have you timely filed your tax returns and paid all of your taxes?                                                 D           D         [ti

    7.   Have you timely filed all other required government filings?                                                       [i::I       D         D
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                    [ti         D         D
    9.   Have you timely paid all of your insurance premiums?                                                               D           D         ~

          If lou answer Yes to anl of the guestions in lines 10-18, attach an exelanation and label it Exhibit B.

    10. Do you have any bank accounts open other than the DIP accounts?                                                     D           ~         D
    11. Have you sold any assets other than inventory?                                                                      D           [ti'      D
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?               D           ~         D
    13. Did any insurance company cancel your policy?                                                                       D           ~         D
    14. Did you have any unusual or significant unanticipated expenses?                                                     D            ~         D
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                  (0         D          D
    16. Has anyone made an investment in your business?                                                                     D            ~         D

Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                           page 1
Debtor Name   _______________________________________________________                 Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                         $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
        Report the total from Exhibit D here.

    22. Net cash flow
        Subtract line 21 from line 20 and report the result here.                                                        +   $ __________

        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills

        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                       $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 2
Debtor Name   _______________________________________________________                    Case number_____________________________________




              4. Money Owed to You

        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                      $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?                                                                ____________

    27. What is the number of employees as of the date of this monthly report?                                                   ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________

    30. How much have you paid this month in other professional fees?                                                          $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –   $ ____________
                                                                                               =   $ ____________
    32. Cash receipts
                                                                                               =
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –                             =
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                       $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
Debtor Name   Hampstead Global, LLC                                                    Case number   19-22721-rdd



              8. Additional Information

    If available, check the box to the left and attach copies of the following documents.

    [0 38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    D    39. Bank reconciliation reports for each account.


    D    40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    D    41 . Budget, projection , or forecast reports.

    D    42. Project, job costing , or work-in-progress reports.




Official Form 425C                        Monthly Operating Report for Small Business Under Chapter 11              page 4
                   Bank
                   America's Most Convenient Bankil!)        E      STATEMENT OF ACCOUNT




     HAMPSTEAD GLOBAL LLC                                           Page:                                 1 of 2
     DIP CASE 19-22721 SONY                                         Statement Period:   Apr 01 2020-Apr 30 2020
     520 WHITE PLAINS ROAD SUITE 500                                Cust Ref#:            43657 42365-039-E- ***
     TARRYTOWN NY 10591                                             Primary Account#:                      2365




Chapter 11 Checking
HAMPSTEAD GLOBAL LLC                                                                           Account#              2365
DIP CASE 19-22721 SDNY


                    N'iVJARV
Beginn ing Balance                                  10.00                 Average Collected Balance                 112.66
Deposits                                            10.00                 Interest Earned This Period                 0.00
Electronic Deposits                              1,000 .00                Interest Paid Year-to-Date                  0.00
                                                                          Annual Percentage Yield Earned            0.00%
Electronic Payments                                  5.00                 Days in Period                                30
Ending Balance                                   1,015.00




D!\ 1 v ACCOUNT ACTIVITY
Deposits
PO~TING D Tf                                                                                                       /\MOUNT

04/21                     DEPOSIT                                                                                    10.00
                                                                                        Subtotal:                    10.00
Electronic Deposits
ros . . 11\!G DA           FJ    IPTIO ,                                                                           '\MC'U F

04/28                     CCD DEPOSIT, SBAD TREAS 310 MISC PAY EIDG :****753756                                1,000 .00
                                                                                        Subtotal :             1,000.00
Electronic Payments
                                                                                                                   AM0 11 1T

04/27                     eTransfer Debit, Online Xfer                                                                 5.00
                            Transfer to SV 00006770928019

                                                                                        Subtotal:                      5.00


DAILY BALANCE SUMMARY
!)11TE                                           BAU' 1CE                                                     BALANCE
03/31                                               10.00                 04/27                                   15.00
04/21                                               20 .00                04/28                                1,015.00




Call 1-800-937-2 0                                      a        me services or connect to W\NW.tdban .com
How to Balance your Ace                                                                                                                    Page:                                     2 of 2

Begin by adjusting your account register                             Your ending balance shown on this
as follows:                                                          statement is:
                                                                                                                                          Ending                          1,015.00
Subtract any services charges shown                                                                                                       Balance
on this statement.                                              2    List below the amount of deposits or
                                                                     credit transfers which do not appear
Subtract any automatic payments,                                     on this statement. Total the deposits                          6     Total             +
transfers or other electronic with-                                  and enter on Line 2.                                                Deposits
drawals not previously recorded.
Add any interest earned if you have                                  Subtotal by adding lines 1 and 2.
an interest-bearing account.
                                                                     List below the total amount of                                     Sub Total
Add any automatic deposit or
overdraft line of credit.                                            withdrawals that do not appear on
                                                                     this statement. Total the withdrawals
Review all withdrawals shown on this                                 and enter on Line 4.                                                Total
statement and check them off in your                                                                                                  Withdrawals
account register.                                               ,:; Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your                              balance should equal your account
ending account balance.                                             balance.                                                              Adjusted
                                                                                                                                          Balance




6
DEPOSITS NOT               DOLLARS           CENTS                  WITHDRAWAL:             ''I LARS      CENTS                 WITHDRAWALS NOT         J   DOLLARS          CENTS
ON STATEMENT                                                        ON STATEME.'f..J                                            ON STATEMENT
                       i

                      I

                                         I
                                         I




                                         I
                                         I                                                                                        Total
 Total Deposits                                                                                                                   Withdrawals
                                         I         @


FOR CONSUMER ACCOUNTS ONLY - IN CASE OF ERRORS OR                                           ~OR CONSUMER LOAN ACCOUNTS ONLY -                          BILLING RIGHTS
QUESTIONS !\BOUT YOUR ELECTRONIC l=LJNDS TRANSFERS·                                         "UMMARY
If you need information about an electronic fund transfer or if you believe there is an     In case of Errors or Questions About Your Bill:
error on your bank statement or receipt re lating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
telephone the bank immediately at the phone number listed on the front of your              you r bill, write us at P.O. Box 1377, Lewiston , Maine 04243-1 377 as soon as
statement or write to:                                                                      possible. We must hear from you no later than sixty (60) days after we sent you the
TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston ,                           FIRST bill on which the error or problem appeared. You can telephone us , but doing
Maine 04243-1377                                                                            so will not preserve your rights. In your letter, give us the following information:
We must hear from you no later than sixty (60) calendar days after we sent you the                Your name and account number.
first statement upon which the error or problem first appeared. VV'hen contacting the             The dollar amount of the suspected error.
Bank, please explain as clearly as you can why you believe there is an error or why               Describe the error and explain, if you can, why you believe there is an error.
more information is needed. Please include:                                                       If you need more information, describe the item you are unsure about.
                                                                                            You do not have to pay any amount in question whi le we are investigating, but you
      Your name and account number.
                                                                                            are still obligated to pay the parts of your bill that are not in question. VV'hile we
    • A description of the error or transaction you are unsure about.
    , The dollar amount and date of the suspected error.                                    investigate you r question, we cannot report you as del inquent or take any action to
                                                                                            collect the amount you question.
VV'hen making a verbal inquiry, the Bank may ask that you send us your comp laint in
writing within ten (10) business days after the first telephone call.                       FINANCE CHARGES : Although the Bank uses the Daily Balance method to ca lculate
                                                                                            the finance charge on your Moneyline/Overdraft Protection account (the term "O DP"
We will investigate your complaint and will correct any error promptly. If we take more
                                                                                            or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
than ten (10) business days to do this, we will credit your account for the
                                                                                            on the periodic statement as an easier method for you to calculate the finance
amount you think is in error, so that you have the use of the money during the time it
                                                                                            charge. The finance charge begins to accrue on the date advances and other debits
takes to complete our investigation .
                                                                                            are posted to your account and will continue until the balance has been paid in full.
INTEREST NOTICE                                                                             To compute the finance charge, multiply the Average Daily Balance times the Days in
Total interest credited by the Bank to you this year wil l be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
Internal Revenue Service and State tax authorities. The amount to be reported will be       the front of the statement). The Average Daily Balance is calculated by adding the
reported separately to you by the Bank.                                                     balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                            of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                            advances have been added and payments or credits have been subtracted plus or
                                                                                            minus any other adjustments that might have occurred that day. There is no grace
                                                                                            period during which no finance charge accrues. Finance charge adjustments are
                                                                                            included in you r total finance charge.
